                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA                        )
                                                )
v.                                              )    Criminal Action No. 18-91-KD
                                                )
JONATHAN PAUL MILLER,                           )
                                                )
     Defendant.                                 )

                         ACCEPTANCE OF GUILTY PLEA
                         AND ADJUDICATION OF GUILT

       Pursuant to the United States Magistrate Judge’s Report and Recommendation

(Doc. 60), and without any objection having been filed by the parties, Defendant Jonathan

Paul Miller’s plea of guilty to Count 1 (charging a violation of 18 U.S.C. § 922(g)(1)) of

the Indictment is now accepted and Miller is adjudged guilty of such offense.

       A sentencing hearing has been scheduled for August 23, 2019 at 11:00 a.m. in

Courtroom 4B of the United States District Courthouse, 155 St. Joseph St., Mobile,

Alabama 36602 under separate order.

                      DONE the 6th day of June 2019.

                                     /s/ Kristi K. DuBose
                                     KRISTI K. DuBOSE
                                     CHIEF UNITED STATES DISTRICT JUDGE
